Case: 2:20-cv-00781-JLG-EPD Doc #: 55 Filed: 11/20/20 Page: 1 of 2 PAGEID #: 203



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Joshua D. Cook,

           Plaintiff,

     v.                                     Case No. 2:20-cv-781

Justin Sicilian, et al.,

           Defendants.

                                    ORDER
     Plaintiff Joshua D. Cook, a pro se prisoner, filed the instant
action pursuant to 42 U.S.C. §1983 against four employees of the
STAR Community Justice Center in Nelsonville, Ohio.                  Plaintiff
alleged that the defendants were deliberately indifferent to his
medical needs.     On June 19, 2020, the defendants filed a motion to
dismiss.    Plaintiff failed to respond to the motion.              On October
23, 2020, the magistrate judge issued a report and recommendation
recommending that the motion to dismiss be granted and that the
complaint be dismissed for failure to state a claim for relief.
     The report and recommendation advised the parties that the
failure to file objections to the report and recommendation within
fourteen days would result in a waiver of the right to de novo
review by the district judge and a waiver of the right to appeal
the judgment of the district court.            The time period for filing
objections has expired, and no objections have been filed.
     The court agrees with the recommendation of the magistrate
judge, and hereby adopts the report and recommendation (Doc. 54).
Defendants’ motion to dismiss (Doc. 44) is granted, and the
complaint is dismissed for failure to state a claim for which
relief may be granted.
Case: 2:20-cv-00781-JLG-EPD Doc #: 55 Filed: 11/20/20 Page: 2 of 2 PAGEID #: 204



     It is so ordered.


Date: November 20, 2020                  s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       2
